DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
Currently, claims 1-8 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, Sista et al. (Knudsen force based MEMS structures, hereinafter Sista) and in view of Fushinobu (US Pat. No. 6,127,765, hereinafter Fushinobu) represents the best art of record. However, Sista in view of Fushinobu fails to encompass all of the limitations of currently amended independent claims 1, 3, and 5.
Specifically, Sista discloses a microelectromechanical (MEMS) gas sensor operating based on Knudsen thermal force, comprising: a substrate (silicon substrate, Figure 2); at least one stationary assembly fixedly coupled to the substrate (A Knudsen gauge consists of two surfaces... one of the surfaces is fixed rigidly and heated...”, page 1, 1. Introduction, left column; “measurement of the Knudsen forces at atmospheric pressure on a test structure consisting of...a heater in the form of a fixed-fixed beam”, page 1,1. Introduction, right column, last paragraph; “...the test structure consisting of...a heater in the form of a fixed-fixed beam...”, page 2, 3. Test structure for the measurement of Knudsen forces, first and second paragraphs; Suspended Heater, Figure 2 and “test structure fabrication” and “contact heater pad”, page 2, last paragraph through page 3), the at least one stationary assembly terminating at terminals configured to receive an electrical current for heating the at least one stationary assembly (“The device uses four electrodes; two for supplying the current to the fixed-fixed beam for Joule heating”, page 2, 3. Test structure for the measurement of Knudsen forces, second paragraph; “heater contact pad close to the free end of the cantilever”, page 3, left column, third paragraph); at least one moveable assembly disposed above the substrate (cantilever, Figure 2; “A Knudsen gauge consists of two surfaces... the other surface feels a repulsive force as the gas molecules coming from the heated surface exchange more momentum than the molecules coming from the ambient.” and “The effect of the Knudsen force on the pull-in voltage of the cantilever is used to estimate the force.”, page 1,1. Introduction; effect of Knudsen force on cantilever beam, page 2, 3. Test structure for the measurement of Knudsen forces) and biased to move substantially according to a main axis and juxtaposed with the at least one stationary assembly (axis parallel to direction of lateral cantilever movement that reduces the gap between the cantilever and sense pad, 3. Test structure for the measurement of Knudsen forces, first paragraph; Figure 2), the at least one moveable assembly configured to be selectively moveable along the main axis with respect to the at least one stationary assembly such that known pressure applied to the at least one stationary assembly in the heated state and the at least one moveable assembly forms Knudsen forces applied to the at least one moveable assembly causing active movement of the at least one moveable assembly substantially along the main axis (reduction of gap and separation variation between beams, 3. Test structure for the measurement of Knudsen forces, first and second paragraphs; Extracted value of Knudsen force, Table 1), wherein the Knudsen force sensor permits measurement of the true pressure of an ambient gas irrespective of the gas composition (page 1,1. Introduction, left column); at least one heating arm extended outward from the base portion (heater beam), a base portion (anchor region of cantilever, page 2, 3. Test structure for the measurement of Knudsen forces, third paragraph; Figure 2); and at least one sensing arm extended from the base portion, the at least one extended sensing arm juxtaposed with a corresponding heating arm (movable portion of cantilever assembly, page 2, 3. Test structure for the measurement of Knudsen forces; Figure 2).
Sista fails to specifically teach that the electrodes of the at least one stationary assembly configured to receive an electrical current for heating the at least one stationary assembly are pads at the end of the heater.
Fushinobu teaches a micro-electromechanical device having a heater (23) juxtaposed to a cantilever (22), teaches heater electrodes at terminating ends of the heater (Figs. 3 and 4; column 3, lines 13-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fushinobu with Sista to provide electrodes on the pads at the end of the heater assembly in order to.
However, both Sista and Fushinobu fails to teach a microelectromechanical (MEMS) gas sensor comprising at least one stationary assembly fixedly coupled to a substrate, the at least one stationary assembly configured to receive an electrical current for heating the at least one stationary assembly, and an actuation mechanism coupled to an actuation end of a movable assembly that causes the selective movement of the moveable assembly with respect to the at least one stationary assembly, and a sensing mechanism coupled to a sensing end of the at least one moveable assembly opposite the actuation end, the sensing mechanism configured to sense an active movement of the at least one moveable assembly.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 3, and 5 and the examiner can find no teachings for a microelectromechanical (MEMS) gas sensor comprising at least one stationary assembly fixedly coupled to a substrate, the at least one stationary assembly configured to receive an electrical current for heating the at least one stationary assembly, and an actuation mechanism coupled to an actuation end of a movable assembly that causes the selective movement of the moveable assembly with respect to the at least one stationary assembly, and a sensing mechanism coupled to a sensing end of the at least one moveable assembly opposite the actuation end, the sensing mechanism configured to sense an active movement of the at least one moveable assembly, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855